[Cite as Paldino v. Johnson, 2017-Ohio-2727.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


MATTHEW PALDINO,                                :     OPINION

                 Plaintiff-Appellant,           :
                                                      CASE NO. 2016-T-0061
        - vs -                                  :

ROBERT L. JOHNSON, et al.,                      :

                 Defendants-Appellees.          :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2014 CV
01941.

Judgment: Reversed and remanded.


Charles E. McFarland, 338 Jackson Road, New Castle, KY 40050 (For Plaintiff-
Appellant).

Devon A. Stanley, P.O. Box 172, Niles, OH 44446 (For Defendant-Appellee, Robert L.
Johnson).

Cynthia L. Henry, P.O. Box 4332, Youngstown, OH 44515 (For Defendant-Appellee,
Benjamin Joltin).




COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Matthew Paldino, appeals from the May 20, 2016 judgment of

the Trumbull County Court of Common Pleas, denying his motion for summary

judgment and granting appellees’, Attorneys Robert L. Johnson and Benjamin Joltin,
motions for summary judgment in a legal malpractice case. For the reasons stated, we

reverse and remand.

       {¶2}   On October 21, 2014, Paldino filed a professional tort complaint against

Johnson and Joltin for legal malpractice, intentional and negligent misrepresentation,

intentional emotional distress, breach of fiduciary duty, and fraud.

       {¶3}   The claims against Johnson stem from his actions or inactions in Latimer

v. Paldino, Trumbull County Court of Common Pleas Case No. 2010 CV 01229, in

which Johnson represented Paldino. That underlying case alleged damages resulting

from cohabitation and false marriage representations. At issue was the value of the real

estate at the time Lauren Latimer stopped residing with Paldino as well as the mortgage

on the property. The pertinent facts/allegations from that case are as follows: Paldino

was sued by Latimer; Paldino retained Johnson for $1,500; Johnson filed an answer to

the complaint; Johnson filed a Civ.R. 60(B) motion which was denied by the trial court;

Johnson did not see any merit in filing a motion to dismiss or a motion for summary

judgment; Johnson averred he gave competent legal representation and did not violate

any standard of care; however, Paldino asserted Johnson should have filed a

counterclaim for the value of the vehicles, which Latimer retained when she left the

property; Paldino further contended and the docket supports the proposition that

Johnson filed no Civ.R. 12 motions, did not conduct discovery, did not file a motion for

summary judgment, did not prepare him for trial, offered no exhibits, and did not make a

closing argument and the docket supports this contention; Paldino also maintains

Johnson did not file an objection to the magistrate’s March 1, 2012 decision, did not

properly communicate with him, made false promises, did not file an appeal, and failed




                                             2
to inform him that he had been suspended from the practice of law in Ohio on March 4,

2014.

        {¶4}   The claims against Joltin stem from his actions or inactions in Latimer v.

Paldino, 11th District Trumbull Appeal Case No. 2014-T-0038, in which Joltin

represented Paldino.     That case involved an appeal from a denial of a motion for

reconsideration filed by Joltin. The pertinent facts/allegations from that case are as

follows: Paldino indicates that when Joltin met with him and Johnson on March 14,

2014, Joltin knew Johnson had been suspended from the practice of law and

intentionally failed to inform him; Paldino claims Joltin knew that the February 12, 2014

denial of the motion for relief from judgment filed by Johnson was a final appealable

order and Joltin failed to inform Paldino of that fact; Joltin filed a motion for

reconsideration as co-counsel on March 24, 2014; Joltin promised Paldino he would

protect his interest by filing another Civ.R. 60(B) motion on his behalf; Paldino indicates

that Joltin did not communicate with him until he sent an email dated March 23, 2014

with an attached motion to reconsider; Paldino states that on March 24, 2014, instead of

filing a new Civ.R. 60(B) motion as promised, Joltin filed a motion for reconsideration of

the denied motion without any attempts to correct the flaws in the motion; a motion for

reconsideration of a final judgment is a nullity and does not extend the time to file an

appeal – see Ventling v. Champion Twp. Bd. of Trustees., 11th Dist. Trumbull No. 2013-

T-0046, 2013-Ohio-5846, ¶11, citing Pitts v. Ohio Dept. of Transp., 67 Ohio St.2d 378,

paragraph one of the syllabus (1981); after the motion for reconsideration was denied,

Paldino states that Joltin failed to immediately inform him and that Paldino discovered

the denial from checking the docket in late April; Paldino contacted Joltin regarding an




                                            3
appeal; Joltin requested $650 to handle the appeal; Paldino gave Joltin a check dated

April 28, 2014; Joltin filed an appeal but did not file an appellate brief; the appeal was

dismissed on August 4, 2014 for failure to prosecute; and Paldino was unaware that the

appeal had been dismissed until late August.

      {¶5}   Service of the complaint at issue was successful on both Johnson and

Joltin. On November 13, 2014, Joltin entered an appearance (attorney) on behalf of

Johnson (defendant). Joltin filed a “Second Request for Leave to Plead” on December

11, 2014. Leave was granted by the trial court for Johnson and Joltin to move or plead

by December 28, 2014. However, Johnson and Joltin failed to move or plead, i.e.,

failed to timely answer by the deadline.

      {¶6}   On January 20, 2015, Joltin filed a motion to continue. The next day,

Paldino filed an application for default judgment. On January 27, 2015, Joltin filed an

answer instanter. On February 26, 2015, the trial court judge recused himself from the

case. On March 26, 2015, the matter was transferred to a visiting judge. A certificate of

assignment was filed for the visiting judge on April 16, 2015. On April 29, 2015, Joltin

filed a request to file an answer instanter. Paldino filed a response on May 11, 2015.

      {¶7}   On July 31, 2015, Johnson obtained new counsel. On August 10, 2015,

Joltin obtained counsel and an opposition to the default judgment was filed. On October

14, 2015, Johnson and Joltin filed notices of filing an expert report of Attorney Curt

Bogen.

      {¶8}   On February 3, 2016, Paldino filed a motion for summary judgment

against defendants Johnson and Joltin.       Two days later, Joltin filed a motion for

summary judgment. Johnson did not file a “standalone” motion captioned as a motion




                                            4
for summary judgment. On March 2, 2016, Paldino filed a response to Joltin’s motion.

Two days later, Johnson and Joltin filed responses to Paldino’s motion. Johnson’s

pleading indicates that it was brought before the court pursuant to Civ.R. 56 and that he

moved the court both to deny Paldino’s motion for summary judgment and to issue

summary judgment in his favor. On March 21, 2016, Paldino filed a motion to extend

the time to file a reply because his attorney was hospitalized.        As a result of the

hospitalization, the trial date was postponed. Paldino filed a reply on April 19, 2016.

       {¶9}   On May 20, 2016, the trial court denied Paldino’s motion for summary

judgment and granted Johnson’s and Joltin’s motions for summary judgment. Paldino

filed a timely appeal and asserts the following three assignments of error:

       {¶10} “[1.] The trial court erred in granting Defendant Johnson Summary

Judgment.

       {¶11} “[2.] The trial court erred in denying Plaintiff Paldino’s Motion for Summary

[Judgment] against Defendants Johnson and Joltin.

       {¶12} “[3.] The trial court erred in granting Defendant Joltin Summary

Judgment.”

       {¶13} Paldino’s three assignments of error center around his allegation that the

trial court erred in denying his motion for summary judgment and in granting summary

judgment in favor of Johnson and Joltin.           As Paldino’s assignments of error are

interrelated, we will address them together.

       {¶14} “Summary judgment is a procedural tool that terminates litigation and thus

should be entered with circumspection. Davis v. Loopco Industries, Inc., 66 Ohio St.3d

64, 66 * * * (1993). Summary judgment is proper where (1) there is no genuine issue of




                                               5
material fact remaining to be litigated; (2) the movant is entitled to judgment as a matter

of law; and (3) it appears from the evidence that reasonable minds can come to but one

conclusion, and, viewing the evidence in the non-moving party’s favor, that conclusion

favors the movant. See, e.g., Civ.R. 56(C).

      {¶15} “When considering a motion for summary judgment, the trial court may not

weigh the evidence or select among reasonable inferences.            Dupler v. Mansfield

Journal Co., 64 Ohio St.2d 116, 121 * * * (1980). Rather, all doubts and questions must

be resolved in the non-moving party’s favor. Murphy v. Reynoldsburg, 65 Ohio St.3d

356, 359 * * * (1992). Hence, a trial court is required to overrule a motion for summary

judgment where conflicting evidence exists and alternative reasonable inferences can

be drawn. Pierson v. Norfork Southern Corp., 11th Dist. No. 2002-A-0061, 2003-Ohio-

6682, ¶36. In short, the central issue on summary judgment is, ‘whether the evidence

presents sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.’ Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-252 * * * (1986). On appeal, we review a trial court’s entry of

summary judgment de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 * * *

(1996).” (Parallel citations omitted.) Meloy v. Circle K Store, 11th Dist. Portage No.

2012-P-0158, 2013-Ohio-2837, ¶5-6.

      {¶16} Regarding Johnson, Paldino maintains the trial court should not have

granted summary judgment to him because he did not file a motion for summary

judgment. On page one of its May 20, 2016 judgment entry, the trial court specifically

stated that the within cause came on for consideration upon the following: (1) Paldino’s

motion for summary judgment; (2) Joltin’s motion for summary judgment; (3) Paldino’s




                                              6
response to Joltin’s motion; (4) Johnson’s response to Paldino’s motion; and (5)

Paldino’s motion to file instanter his replies to Joltin’s and Johnson’s responses.

       {¶17} The record reveals that Johnson did not file a motion captioned as a

motion for summary judgment. A review of page one of the trial court’s entry does not

list any “motion” for summary judgment filed by Johnson. On page three of its entry, the

trial court acknowledged that Johnson did not file a “standalone” motion for summary

judgment.

       {¶18} However, the court correctly indicated that Johnson set forth his summary

judgment arguments in his response in opposition to Paldino’s motion, to which Paldino

filed a reply. Johnson’s response, as established in the record and acknowledged by

the trial court, was not filed by the deadline set by the court. Although Paldino objected,

the trial court considered Johnson’s untimely response as a motion for summary

judgment.

       {¶19} Although this practice seems questionable and incorrect to Paldino, the

trial court followed this court’s precedent. On page four of its entry, the trial court

stated:

       {¶20} “The court notes that [Paldino] has had the opportunity to respond to both

motions and therefore, in the interest of judicial economy, the court will consider

Johnson and Joltin’s motions for summary judgment.          See State ex rel. Widmer v.

Mohney, 11th Dist. Geauga No. 2007-G-2776, 2008-Ohio-1028 (‘(I)t is well-settled that

a trial court may in its discretion consider a motion for summary judgment that has been

filed without express leave of court, after the action has been set for trial.).” See also

Sericola v. Johnson, 11th Dist. Trumbull No. 2015-T-0091, 2016-Ohio-1164, ¶27.




                                             7
       {¶21} In addition, we note that cases should be decided upon their merits rather

than upon mere technicalities. Capital One Bank (USA), NA v. Reese, 11th Dist.

Portage No. 2014-P-0034, 2015-Ohio-4023, ¶35, citing Cero Realty Corp. v. Am. Mfr.

Mut. Ins. Co., 171 Ohio St. 82, 85 (1960).        The interests of justice are not to be

confused with the game of “gotcha.” See generally State v. Gilbert, 8th Dist. Cuyahoga

No. 90856, 2009-Ohio-607, ¶18.

       {¶22} “[A] pleading is judged, not by its title or form alone, but essentially by the

subject-matter it contains. If the title is not descriptive of the subject-matter, it is the

latter that determines the character of the pleading. Substance prevails over form.”

Wagner v. Long, 133 Ohio St. 41, 47 (1937), overruled on other grounds, Klein v.

Bendix-Westinghouse Automotive Air Break Co., 13 Ohio St.2d 85 (1968).

       {¶23} Accordingly, the trial court considered Johnson’s summary judgment

arguments contained in his response in opposition to Paldino’s motion for summary

judgment.

       {¶24} Furthermore, in support of his position, Johnson argues that Paldino was

required to present expert testimony; that there was no causal connection between the

damages claimed by Paldino and Johnson’s conduct; that Paldino could not prove a

calculable loss resulting from any alleged wrongful conduct of Johnson; and that

Johnson’s conduct was neither negligent nor fraudulent.

       {¶25} In support of his position, Joltin asserts that there was no genuine issue of

material fact; that he was entitled to judgment as a matter of law; and that both he and

Johnson submitted the expert report of Attorney Bogen who opined that there was no

legal malpractice on the part of either Johnson or Joltin.




                                             8
       {¶26} In response to Johnson’s and Joltin’s contentions, Paldino specifically

alleges he met all of the elements of legal malpractice in his motion and that the court

denied his motion simply because he did not present any expert witness to establish

legal malpractice.    Paldino posits that expert witnesses are not required where the

malpractice is obvious to a jury or judge.     Paldino argues it was inappropriate for

Johnson and Joltin to rely on the expert witness report of Attorney Bogen because that

report was unsworn at the time the motion for summary judgment was required to be

filed and did not address the allegations made in the complaint. Thus, Paldino contends

the trial court erred in considering it.

       {¶27} In a summary judgment exercise, this court must construe as true all facts

alleged by the nonmoving party. See Meloy, supra, at ¶5. This court finds that Paldino

has shown that the trial court’s denial of his motion for summary judgment and the

granting of Johnson’s and Joltin’s motions for summary judgment was not consistent

with the facts alleged nor the standards for summary judgment. Because the actions or

inactions by the attorneys falls so far below the standard of care on their face, Paldino

was not required to provide an expert witness. See McInnis v. Hyatt Legal Clinics, 10

Ohio St.3d 112, 113 (1984); Brown v. Morganstern, 11th Dist. Trumbull No. 2002-T-

0164, 2004-Ohio-2930, ¶37; Heiland v. Smith, 9th Dist. Lorain No. 11CA010137, 2013-

Ohio-134, ¶11.

       {¶28} We note again that Johnson and Joltin filed the expert report of Attorney

Bogen on October 14, 2015. Johnson, Joltin, and their expert all espoused that no legal

malpractice exists and that the standard of care was met. The record and docket in this

case belies this assertion. On March 3, 2016, Attorney Bogen subsequently filed a




                                           9
sworn and notarized “Affidavit in Support of Expert Report,” stating the following: (1) that

he reviewed the litigation file in these matters; (2) that he reviewed the file for purposes

of determining whether or not Johnson and Joltin committed any malpractice; (3) that he

prepared a full report following his review, i.e., his expert report attached to his affidavit

as an exhibit; (4) that in is his professional opinion, Johnson and Joltin committed no

inappropriate activities or malpractice; (5) that he reviewed the court docket and that his

expert report appears to be unrefuted; (6) that Paldino was mandatorily required to file

an expert report in order to sustain his claims, but failed to do so; (7) he did not accept

any remuneration for his services and did not intend to charge either party; and (8) he

attached a copy of his expert report to his affidavit believing it to be accurate as to form

and fact.

       {¶29} Based upon the foregoing, the trial court properly considered Attorney

Bogen’s expert report and affidavit. However, the trial court’s reliance on that report

and affidavit, which opined there was no legal malpractice on the part of either attorney

and that Paldino was required to file an expert report, belies the record. This matter

reveals an extensive disciplinary record as well as Johnson’s and Joltin’s errors. Based

on the facts in this case, and as addressed below, Paldino properly established and

construed all facts on his claims.

       {¶30} “In order to establish a cause of action for malpractice, a plaintiff must

establish a tripartite showing: an attorney-client relationship giving rise to a duty, a

breach of that duty, and damages proximately caused by the breach. Vahila v. Hall

(1997), 77 Ohio St.3d 421, * * *, syllabus, following Krahn v. Kinney (1989), 43 Ohio

St.3d 103, * * *; see, also, Holik v. Lafferty, 11th Dist. No. 2005-A-0005, 2006-Ohio-




                                             10
2652. ‘“Failure to prove any one of these elements entitles a defendant to summary

judgment on a legal malpractice claim.”’ Belknap v. Vigorito, 11th Dist. No. 2003-T-

0147, 2004-Ohio-7232, at ¶15, quoting Brunstetter v. Keating, 11th Dist. No. 2002-T-

0057, 2003-Ohio-3270, at ¶13; Sprague v. Simon (2001), 144 Ohio App.3d 437, 441, * *

*. Neither party disputes the existence of an attorney-client relationship between the

parties. Thus, we focus on the second and third elements of the Vahila test.

       {¶31} “This court has held that ‘(s)ummary judgment in favor of the attorney is

appropriate when a plaintiff fails to supply expert testimony on alleged negligence that is

“neither within the ordinary knowledge of the layman nor so clear as to constitute

negligence as a matter of law.”’ Brunestetter, at ¶16, quoting Bloom v. Dieckmann

(1983), 11 Ohio App.3d 202, 203, * * *.”         (Parallel citations omitted.)   Savage v.

Kucharski, 11th Dist. Lake No. 2005-L-141, 2006-Ohio-5165, ¶30-31.

       {¶32} The list of alleged malpractice claims against Johnson and Joltin are set

forth in the above statement of facts/procedural history portion of this opinion. Again,

the claims against Johnson stem from his actions or inactions in Latimer v. Paldino,

Trumbull County Court of Common Pleas Case No. 2010 CV 01229, in which Johnson

represented Paldino. That underlying case alleged damages resulting from cohabitation

and false marriage representations. At issue was the value of the real estate at the time

Lauren Latimer stopped residing with Paldino as well as the mortgage on the property.

The pertinent facts/allegations from that case are as follows: Paldino was sued by

Latimer; Paldino retained Johnson for $1,500; Johnson filed an answer to the complaint;

Johnson filed a Civ.R. 60(B) motion which was denied by the trial court; Johnson did not

see any merit in filing a motion to dismiss or a motion for summary judgment; Johnson




                                            11
averred he gave competent legal representation and did not violate any standard of

care; however, Paldino asserted Johnson should have filed a counterclaim for the value

of the vehicles, which Latimer retained when she left the property; Paldino further

contended Johnson filed no Civ.R. 12 motions, did not conduct discovery, did not file a

motion for summary judgment, did not prepare him for trial, offered no exhibits, and did

not make a closing argument, (basic items in one’s representation of a client in a civil

proceeding – see, e.g., Parts Pro Automotive Warehouse v. Summers, 8th Dist.

Cuyahoga No. 99574, 2013-Ohio-4795, ¶18, citing Whitt v. Bennett, 82 Ohio App.3d

792 (2d Dist.1992)); Paldino also maintains Johnson did not file an objection to the

magistrate’s March 1, 2012 decision, did not properly communicate with him, made

false promises, did not file an appeal, and failed to inform him that he had been

suspended from the practice of law in Ohio on March 4, 2014.

      {¶33} One of the primary issues in the original complaint by Latimer included

equitable interest in real estate property and other assets allegedly jointly accumulated

by Paldino and Latimer from 1998 to 2010.          Paldino’s primary defense was the

existence of a mortgage. One of the arguments that Johnson had made was that there

was no causal connection between the damages to Paldino and Johnson’s wrongful

conduct. However, Paldino posits that if Johnson, either at trial, in an objection to the

magistrate’s decision, or in the Civ.R. 60(B) motion, would have properly prepared,

submitted, and informed the court that there was in fact an outstanding balance on a

mortgage at the time Latimer left the property, Paldino’s liability would have been

reduced by some $40,000. These basic motions fall within a reasonable standard of

care given the facts at issue. See Black's Law Dictionary (10th Ed. 2014), defining




                                           12
“Standard of Care” as: “[i]n the law of negligence, the degree of care that a reasonable

person should exercise.”

      {¶34} The foregoing evidence was critical to Paldino’s defense. A lay person

knows that the equity in property is the value of the property reduced by what is owed,

i.e., the mortgage. Thus, the actions, omissions, and misrepresentations of Johnson

constitute a breach of duty to Paldino that is within the ordinary knowledge and

experience of the average layman and is not the result of professional judgment.

Therefore, malpractice is obvious and an expert is not required to support Paldino’s

claims. See McInnis, supra, at 112; Brown, supra, at ¶37; Heiland, supra, at ¶11.

      {¶35} Regarding Joltin, as stated, the claims against him stem from his actions

or inactions in Latimer v. Paldino, 11th District Trumbull Appeal Case No. 2014-T-0038,

in which Joltin represented Paldino. That case involved an appeal from a denial of a

motion for reconsideration filed by Joltin. The pertinent facts/allegations from that case

are as follows: Paldino indicates that when Joltin met with him and Johnson on March

14, 2014, Joltin knew Johnson had been suspended from the practice of law and

intentionally failed to inform him; Paldino claims Joltin knew that the February 12, 2014

denial of the motion for relief from judgment filed by Johnson was a final appealable

order and Joltin failed to inform Paldino of that fact; Joltin filed a motion for

reconsideration as co-counsel on March 24, 2014; Joltin promised Paldino he would

protect his interest by filing another Civ.R. 60(B) motion on his behalf; Paldino indicates

that Joltin did not communicate with him until he sent an email dated March 23, 2014

with an attached motion to reconsider; Paldino states that on March 24, 2014, instead of

filing a new Civ.R. 60(B) motion as promised, Joltin filed a motion for reconsideration of




                                            13
the denied motion without any attempts to correct the flaws in the motion and he should

have known that a motion for reconsideration of a final judgment is a nullity and does

not extend the time to file an appeal; after the motion for reconsideration was denied,

Paldino states that Joltin failed to immediately inform him and that Paldino discovered

the denial from checking the docket in late April; Paldino contacted Joltin regarding an

appeal; Joltin requested $650 to handle the appeal; Paldino gave Joltin a check dated

April 28, 2014; Joltin filed an appeal but did not file an appellate brief; the appeal was

dismissed on August 4, 2014 for failure to prosecute; and Paldino was unaware that the

appeal had been dismissed until late August.

       {¶36} The record reveals that Johnson had previously filed a Civ.R. 60(B)

motion to vacate without submitting any supporting documents.              The denial of

Johnson’s motion was a final appealable order. Joltin subsequently filed a motion to

reconsider the denial. Paldino correctly points out that a motion for reconsideration filed

after final judgment is a legal nullity. Ventling, supra, at ¶11, citing Pitts, supra, at

paragraph one of the syllabus (1981). Thus, an order on such a motion is void.

       {¶37} In his appellate brief, Paldino stresses: “Joltin, therefore, represented to

Paldino that he was attempting to correct the errors of Johnson, when he was actually

wasting Paldino’s time and money. The problem was further exacerbated when Joltin

filed an appeal on the denial of the Motion for Reconsideration. As a matter of law, the

appeal was destined to be dismissed, because it was an appeal of a void order. Joltin,

however, charged Paldino $650.00 for an appeal that he knew, or should have known

was not going to win.        The actions of Joltin were obvious, as a matter of law.”

(Appellant’s Brief p. 13).




                                            14
      {¶38} As a motion for reconsideration of a final appealable order is a legal

nullity, it should have been obvious to the trial court that Joltin’s actions constituted

malpractice. See Heiland, supra, at ¶11. Since malpractice is obvious, an expert is not

required to support Paldino’s claims. See McInnis, supra, at 113; Brown, supra, at ¶37;

Heiland, supra, at ¶11.

      {¶39} Notwithstanding the foregoing, the trial court determined that because

Paldino was represented by two different attorneys, Johnson and Joltin, he was

required to present an expert to support his malpractice claims. In support, the trial

court relied on Yates v. Brown, 185 Ohio App.3d 742, 2010-Ohio-35 (9th Dist.). In

Yates, the Ninth District held: “[w]hen multiple attorneys were involved in the underlying

representation, and when the plaintiffs have alleged negligent representation by more

than one attorney, the trial court [does] not err by concluding that expert testimony [is]

necessary to establish a prima facie case of legal malpractice in regard to an individual

attorney.” Id. at ¶24. In Yates, the party filing the malpractice action had hired two

attorneys during the course of divorce proceedings. The Ninth District concluded that

because there were two attorneys, there was a need for an expert “under these

circumstances to determining causation and either parsing or eliminating liability.” Id.

The same is not true under the circumstances in Paldino’s case. Again, Johnson was

the sole cause of damages related to the Latimer common pleas case and Joltin was

the sole cause of damages related to the Latimer appeal. As such, the trial court’s

reliance on Yates is misplaced.

      {¶40} Based on the facts presented, since malpractice is obvious, an expert is

not required to support Paldino’s claims. See McInnis, supra, at 113; Brown, supra, at




                                           15
¶37; Heiland, supra, at ¶11.    The trial court erred in denying Paldino’s motion for

summary judgment and granting summary judgment in favor of Johnson and Joltin.

      {¶41} Paldino’s first, second, and third assignments of error are with merit.

      {¶42} For the foregoing reasons, appellant’s assignments of error are well-taken.

The judgment of the Trumbull County Court of Common Pleas is reversed and

remanded. On remand, the trial court is to review the summary judgment motions

without the requirement of a legal expert witness and hold further proceedings

consistent with this opinion on the issue of damages.



DIANE V. GRENDELL, J., concurs,

CYNTHIA WESTCOTT RICE, P.J., concurs in judgment only.




                                           16